DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the request for continued examination filed on December 21, 2021.
Claims 1, 2, 6, 8, 9, 13, 15, 16, and 19 have been amended and are hereby entered.
Claims 1–20 are currently pending and have been examined.
Response to Amendment
The amendment filed December 21, 2021 has been entered.  Claims 1–20 remain pending in the application. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Griffiths (Registration Number 57,654).  After the discussion, Mr. Griffiths provided a copy of the proposed examiner amendments below.



The following listing of claims will replace all prior listings of claims:

1.	(Currently Amended)  A method for implementing a marketplace for risk assessed smart contracts in blockchains by a processor, comprising:
receiving a smart contract[[,]] issued by one or more blockchain nodes to a secondary blockchain and accepted by a primary blockchain[[,]];
in response to receiving the contract, performing a risk assessment to recursive call attack vulnerabilities of the smart contract, wherein the risk assessment identifies a probability of asset depletion in an asset management environment due to an exploitation of recursive functions to application agents in the primary blockchain based on a determined risk of re-entry calls occurring during a particular time window; 
in conjunction with performing the risk assessment, determining a reputation of both the one or more blockchain nodes issuing the smart contract and one or more execution nodes which will execute the smart contractaccording to a reputational budget computed for each of the one or more blockchain nodes and the one or more execution nodes, wherein the reputational budget is computed based on one or more risk assessment values recorded on a risk blockchain;  
temporarily decreasing the reputational budget of the one or more blockchain nodes issuing the smart contract upon granting the execution of the smart contract by the one or more execution nodes, wherein the temporary decrease is recorded on the risk blockchain;  
the one or more risk assessment values having been determined factoring in the reputational budget on [[a]] the risk blockchain, cancelling the temporary decrease to the reputational budget and reinstating a value of the reputational budget prior to the temporary decrease; and
executing the smart contract by the one or more execution nodes.

2.	(Previously Presented)  The method of claim 1, further including recording historical data of the risk assessment and the reputation of both the one or more blockchain nodes and the primary blockchain, wherein the primary blockchain is an execution node, the secondary blockchain is the risk blockchain, and a blockchain issuing the smart contract is one of a plurality of nodes inclusive of the primary blockchain and the risk blockchain.

3. 	(Original)  The method of claim 1, further including recording an execution ask, an execution bid, and an execution operation of the smart contract issued by the one or more blockchain nodes for execution of the smart contract by the one or more execution nodes, wherein the execution ask includes one or more parameters defining execution protocols for executing the smart contract, the execution bid indicates a transaction agreement rate between the one or more blockchain nodes and the one or more execution nodes for honoring the execution ask.

4. 	(Original)  The method of claim 1, further including matching, via the secondary blockchain, an execution ask and an execution bid of the smart contract issued by the one or 

5. 	(Previously Presented)  The method of claim 1, further including applying a risk analysis operation to the smart contract and storing one or more values output by the risk analysis operation to the secondary blockchain. 

6.	(Previously Presented)  The method of claim 1, further including aggregating the one or more risk assessment values generated by the secondary blockchain and associated with the smart contract.

7.	(Previously Presented)  The method of claim 1, further including:
using the marketplace to provide a transaction agreement for execution services of the smart contract based on the risk assessment to the smart contract; and
tracking the reputation of both the one or more blockchain nodes and the one or more execution nodes based on the risk assessment in the marketplace, wherein the marketplace includes the one or more blockchain nodes, the primary blockchain, and the secondary blockchain. 


	one or more computers with executable instructions that when executed cause the system to:
receive a smart contract[[,]] issued by one or more blockchain nodes 
to a secondary blockchain and accepted by a primary blockchain[[,]];
in response to receiving the contract, perform a risk assessment to 
recursive call attack vulnerabilities of the smart contract, wherein the risk assessment identifies a probability of asset depletion in an asset management environment due to an exploitation of recursive functions to application agents in the primary blockchain based on a determined risk of re-entry calls occurring during a particular time window; 
in conjunction with performing the risk assessment, determine a 
reputation of both the one or more blockchain nodes issuing the smart contract and one or more execution nodes which will execute the smart contractaccording to a reputational budget computed for each of the one or more blockchain nodes and the one or more execution nodes, wherein the reputational budget is computed based on one or more risk assessment values recorded on a risk blockchain;  
temporarily decrease the reputational budget of the one or more blockchain 
nodes issuing the smart contract upon granting the execution of the smart contract by the one or more execution nodes, wherein the temporary decrease is recorded on the risk blockchain;  
the one or more risk assessment values having 
the risk blockchain, cancel the temporary decrease to the reputational budget and reinstating a value of the reputational budget prior to the temporary decrease; and
execute the smart contract by the one or more execution nodes.

9.	(Previously Presented)  The system of claim 8, wherein the executable instructions further record historical data of the risk assessment and the reputation of both the one or more blockchain nodes and the primary blockchain, wherein the primary blockchain is an execution node, the secondary blockchain is the risk blockchain, and a blockchain issuing the smart contract is one of a plurality of nodes inclusive of the primary blockchain and the risk blockchain.

10.	(Original)  The system of claim 8, wherein the executable instructions further record an execution ask, an execution bid, and an execution operation of the smart contract issued by the one or more blockchain nodes for execution of the smart contract by the one or more execution nodes, wherein the execution ask includes one or more parameters defining execution protocols for executing the smart contract, the execution bid indicates a transaction agreement rate between the one or more blockchain nodes and the one or more execution nodes for honoring the execution ask.

11.	(Original)  The system of claim 8, wherein the executable instructions further match, via the secondary blockchain, an execution ask and an execution bid of the smart contract issued by the one or more blockchain nodes for execution of the smart contract by the one or more 

12.	(Previously Presented)  The system of claim 8, wherein the executable instructions further apply a risk analysis operation to the smart contract and store one or more values output by the risk analysis operation to the secondary blockchain. 
13.	(Previously Presented)  The system of claim 8, wherein the executable instructions further aggregate the one or more risk assessment values generated by the secondary blockchain and associated with the smart contract.

14.	(Previously Presented)  The system of claim 8, wherein the executable instructions further:
using the marketplace to provide a transaction agreement for execution services of the smart contract based on the risk assessment to the smart contract; and
track the reputation of both the one or more blockchain nodes and the one or more execution nodes based on the risk assessment in the marketplace, wherein the marketplace includes the one or more blockchain nodes, the primary blockchain, and the secondary blockchain. 

15.	(Currently Amended)  A computer program product for implementing a marketplace for risk assessed smart contracts in blockchains by a processor, the computer program product 
an executable portion that receives a smart contract[[,]] issued by one or more blockchain nodes to a secondary blockchain and accepted by a primary blockchain[[,]];
an executable portion that, in response to receiving the contract, performs a risk assessment to recursive call attack vulnerabilities of the smart contract, wherein the risk assessment identifies a probability of asset depletion in an asset management environment due to an exploitation of recursive functions to application agents in the primary blockchain based on a determined risk of re-entry calls occurring during a particular time window; 
an executable portion that, in conjunction with performing the risk assessment, determines a reputation of both the one or more blockchain nodes issuing the smart contract and one or more execution nodes which will execute the smart contractaccording to a reputational budget computed for each of the one or more blockchain nodes and the one or more execution nodes, wherein the reputational budget is computed based on one or more risk assessment values recorded on a risk blockchain;  
an executable portion that temporarily decreases the reputational budget of the one or more blockchain nodes issuing the smart contract upon granting the execution of the smart contract by the one or more execution nodes, wherein the temporary decrease is recorded on the risk blockchain;  
an executable portion that, subsequent to recording the one or more risk assessment values having been determined factoring in the reputational budget on [[a]] the risk blockchain, cancels the temporary decrease to the reputational budget and reinstating a value of the reputational budget prior to the temporary decrease; and
an executable portion that executes the smart contract by the one or more execution nodes.

16.	(Previously Presented)  The computer program product of claim 15, further including an executable portion that records historical data of the risk assessment and the reputation of both the one or more blockchain nodes and the primary blockchain, wherein the primary blockchain is an execution node, the secondary blockchain is the risk blockchain, and a blockchain issuing the smart contract is one of a plurality of nodes inclusive of the primary blockchain and the risk blockchain.

17.	(Original)  The computer program product of claim 15, further including an executable portion that records an execution ask, an execution bid, and an execution operation of the smart contract issued by the one or more blockchain nodes for execution of the smart contract by the one or more execution nodes, wherein the execution ask includes one or more parameters defining execution protocols for executing the smart contract, the execution bid indicates a transaction agreement rate between the one or more blockchain nodes and the one or more execution nodes for honoring the execution ask.



19.	(Previously Presented)  The computer program product of claim 15, further including an executable portion that:
applies a risk analysis operation to the smart contract;
stores one or more values output by the risk analysis operation to the secondary blockchain; and
aggregates the one or more risk assessment values generated by the secondary blockchain and associated with the smart contract.

20.	(Previously Presented)  The computer program product of claim 15, further including an executable portion that:
using the marketplace to provide a transaction agreement for execution services of the smart contract based on the risk assessment to the smart contract; and
tracks the reputation of both the one or more blockchain nodes and the one or more execution nodes based on the risk assessment in the marketplace, wherein the marketplace 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding the prior rejection under 35 U.S.C. 101, claims 1–20 are patent eligible under 35 U.S.C. 101 because they are not directed to an abstract idea.
Claims 1–20 recite a transaction risk assessment, which is the abstract idea of methods of organizing human activity because they recite commercial interaction and the fundamental economic practice of mitigating risk.  
Claims 1–20, however, recite additional elements that are integrated into a practical application because the specific combination of steps applies the judicial exception in a way that is beyond a general linking to the technological environment.  Rather than merely applying the claimed invention to a technological environment, the claimed invention is directed to the technology itself.  These claims involve assessing vulnerabilities specific to smart contracts, which improves the blockchain technology itself, rather than merely applying the blockchain technology to the abstract idea, as explained further in the specification (¶ 14: “If an application agent contains recursive functions with depleting or inflating skills/assets, the application agent can be exploited to generate a recursive call attack, that, if unchecked, causes the leak of the asset.”; ¶ 15: “In one aspect, a need exists for risk analysis procedures to detect vulnerabilities discovered within a smart contracts and tracking the smart contracts through the use of a blockchain. In parallel, requirements for high transaction throughputs in blockchain systems have led to the development of decentralized market-driven delegation of smart contract execution. These marketplaces currently do not take into account the reputation of both smart contract issuers or the smart contract executing peers over time with respect to potential vulnerabilities associated with the smart contracts.”).  Thus, the limitations of claims 1–20, in combination, integrate the abstract idea into a practical application.
For these reasons, claims 1–20 have not been rejected under 35 U.S.C. 101.

Regarding the prior rejection under 35 U.S.C. 103, the following limitations of claim 1 are not taught by the previously cited prior art:
subsequent to recording the one or more risk assessment values having been determined factoring in the reputational budget on the risk blockchain, cancel the temporary decrease to the reputational budget and reinstating a value of the reputational budget prior to the temporary decrease.
The prior art reference of record that is most closely related to the claim limitation recited above is Aidoo, U.S. Patent App. No. 2020/0074548 (“Aidoo”), which discusses adjusting scores for nodes.  Aidoo, however, discusses decreasing a node score, but does not disclose cancelling the decrease after recording a risk assessment value.  And, no reference could be found for decreasing the reputational budget in this way, nor would it necessarily have been obvious to combine such a reference with the existing references, or to combine so many references, to disclose the claimed limitations.  Independent claims 8 and 15 include substantially the same features as claim 1.
For these reasons, independent claims 1, 8, and 15 are deemed to be allowable.  Dependent claims 2–7, , are also allowable due to their dependency on claim 1; dependent claims 9–14 are also allowable due to their dependency on claim 8; and dependent claims 16–20 are also allowable due to their dependency on claim 15.  Accordingly, the prior rejections of claims 1–20 under 35 U.S.C. 103 have been withdrawn.

The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  The following references are pertinent for disclosing various features relevant to the claimed invention, but they do not disclose all the claimed features, as explained further in the reasons for allowance above:
Bacher et al., U.S. Patent App. No. 2020/0372154, discloses assessing nodes for potential attacks, such as DAO attacks.  
Mahajan et al., U.S. Patent App. No. 2019/0392511, discloses a smart contract with risk scores.
Reddy et al., U.S. Patent App. No. 2019/0305957, discloses verifying trust records before executing an asset.  
Li et al., U.S. Patent App. No. 2019/0130368, discloses securing smart contracts in a blockchain by verifying a creator.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIVESH PATEL whose telephone number is (571) 272–3430.  The examiner can normally be reached on Monday–Friday 12:00 PM–8:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272–8105.  The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.



/DIVESH PATEL/Examiner, Art Unit 3696                                                                                                                                                                                                        
/NAMRATA BOVEJA/Supervisory Patent Examiner, Art Unit 3696